--------------------------------------------------------------------------------

Exhibit 10.2
 
MODIFICATION AGREEMENT
 
This Modification  Agreement ("Agreement") is made as of July 30, 2012, by and
among ESSEX PORTFOLIO,  L.P., a California  limited
partnership  ("Borrower"),  U.S. BANK NATIONAL ASSOCIATION,  a national banking
association,  as administrative  agent ("Agent"), under the Loan Agreement
described below, U.S. BANK NATIONAL ASSOCIATION,  a national banking
association,  as a Lender ("U.S. Bank"),  and each of the other Lenders set
forth on the
signature  pages  hereof  (and  together  with  any  other  bank  that  becomes  a  party  to  the  Loan
Agreement in the future, collectively, "Lenders").


Factual Background
 
A.       Under a Term Loan Agreement dated November 15,2011 (the
"Loan Agreement"), certain  of the Lenders  agreed to make an unsecured  term
loan of up to $200,000,000 (with an additional $100,000,000 "accordion" feature)
to Borrower (the "Loan"), subject to the terms and conditions specified therein.
 
Borrower's  obligations   under  the  Loan  are  currently  evidenced   by  (i)
a  Note  dated November 15,2011 made payable to U.S. Bank National Association
in the stated principal amount
of  Thirty-Two   Million   Five   Hundred   Thousand   Dollars   ($32,500,000),  (ii)
a  Note   dated November 15, 2011 made payable to Bank of the West in the stated
principal amount of Fifteen Million Dollars  ($15,000,000), (iii) a Note dated
November 15, 2011  made payable to Bank of Montreal in the stated principal
amount of Fifteen Million Dollars ($15,000,000), (iv) a Note dated November 15,
2011 made payable to PNC Bank National Association in the stated principal
amount of Twenty-Five Million Dollars ($25,000,000), (v) a Note dated November
15,2011  made payable to Comerica  Bank in the stated principal amount of Ten
Million Dollars ($10,000,000),  (vi) a Note dated November 15, 2011 made payable
to Capital One, N.A. in the stated principal amount of Ten Million Dollars
($10,000,000),  (vii) a Note dated November 15, 2011 made payable to Compass
Bank  in the stated  principal  amount  of Ten Million  Dollars  ($1
0,000,000),  (viii) a Note dated November 15, 2011 made payable to Union Bank,
N.A. in the stated principal amount of Twenty­ Seven Million Five Hundred
Thousand Dollars ($27,500,000), (ix) a Note dated November 15, 2011 made payable
to Key Bank National Association in the stated principal amount of Fifteen
Million Dollars ($15,000,000),  (x) a Note dated November 15, 2011 made payable
to Wells Fargo Bank National Association in the stated principal amount of
Twenty-Five Million Dollars ($25,000,000), and (xi) a Note dated November 15,
2011 made payable to HSBC Bank USA, N.A. in the stated principal amount of
Fifteen Million Dollars ($15,000,000)  (collectively,  the "Note").
 
B.        As of the date of this Agreement the principal balance outstanding
under the Loan is $200,000,000.
 
C.        In connection with the Loan, Essex Property Trust, Inc., a Maryland
corporation ("Guarantor"), executed in favor of Agent and Lenders that certain
Payment Guaranty dated as of November 15, 2011 (the "Guaranty").
 
 
-1-

--------------------------------------------------------------------------------

 
 
D.       Subject to the terms and conditions of this Agreement, Borrower, Agent
and Lenders have agreed to modify the terms of the Loan to, among other things,
extend the term of a portion of the Loan, modify the interest  rate payable
under the Loan, and make additional  Loan proceeds
available  under  the  Loan  (so  that  the  total  available  principal  amount  of  the  Loan  shall  be
$350,000,000, with a $150,000,000 "accordion" feature), as more fully set forth
herein.
 
E.        As used in this Agreement, the term "Loan Documents" means the Loan
Agreement, the Note, the Guaranty and the other "Loan Documents"  described in
the Loan Agreement, all as amended or modified hereby.  This Agreement shall
also constitute a Loan Document.  Capitalized terms used herein without
definition have the meanings ascribed to them in the Loan Agreement.
 
Agreement
 
Therefore, Borrower, Agent and Lenders agree as follows:
 
1.        Recitals.  The recitals set forth above in the Factual Background are
true, accurate and correct, and such recitals hereby are incorporated  herein as
an agreement of Borrower, Agent and Lenders.
 
2.        Reaffirmation  of Obligations.   Borrower reaffirms all of its
Obligations  under the Loan Documents, and Borrower acknowledges that it has no
claims, offsets or defenses with respect to the payment of sums due under the
Note or any other Loan Document.   Without limiting the foregoing, Borrower (a)
reaffirms Agent's right, following the occurrence of any Event of Default,
subject only to the terms and conditions of the Loan Agreement, to apply any and
all payments made by Borrower or otherwise received by Agent or Lenders with
respect to the Loan to the obligations owing by Borrower under the Loan
Documents in such order and manner deemed appropriate by Agent in its sole
discretion (subject only, as between Agent and Lenders, to the provisions of the
Loan  Agreement  governing  the  application  of payments  as  between  Agent
and  Lenders),  and (b) expressly waives all of its rights under applicable law
or otherwise to direct Agent as to such application or to designate the portion
of the obligations to be satisfied.
 
3.        Increased Availability.  The Loan Documents are hereby amended as
follows:
 
(a)       On the Effective Date (as defined below), Lenders shall make available
to or for the benefit of Borrower additional sums so that the total principal
amount available to be borrowed by Borrower under the Loan Agreement and the
Note shall be Three Hundred Fifty Million Dollars ($350,000,000) (inclusive of
the amounts currently owing under the Loan Agreement). As used herein and in the
other Loan Documents going forward following the Effective Date, the term "Loan"
shall be deemed to include the additional commitment described above.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)       On or immediately following the Effective Date, the Lenders that shall
be the Lenders under the Loan Agreement following the Effective Date shall, in
accordance with their Pro Rata Shares of the new Maximum Commitment Amount,
repay to each of the existing Lenders (or reallocate between the existing
Lenders, other than the "Exiting Lender" described below, and the "New Lender"
described below, in a manner which Agent determines would minimize any LIBOR
breakage fees or costs) the amounts currently owing under the Loan Agreement and
other Loan Documents (i.e., 200,000,000, plus interest accrued thereon through
the date of payment at the interest rates previously in effect prior to the
Effective Date under the Loan Agreement, and all other sums owing thereunder),
and following this first disbursement of the Loan under the modified Loan
Agreement, Borrower may thereafter borrow from the Lenders the additional
committed sums specified herein (i.e., an additional $150,000,000 in new
commitments), subject to the satisfaction of the terms and conditions to
advances set forth in the Loan Agreement and other Loan Documents, including
without limitation Sections 2 and 5 of the Loan Agreement, and subject to the
additional conditions and terms specified below in Section 9 of this Agreement.
Advances of the additional commitments (other than the "accordion" amounts as
set forth in Section 3(c) below and in Section 2.17 of the Loan Agreement) will
be available in up to a maximum of three borrowings, which may be drawn down by
no later than December 31, 2012, and may only be borrowed in minimum amounts of
Twenty-Five Million Dollars or more. To the extent repaid, advances under the
Loan Agreement may not be reborrowed.
 
(c)       Following the Effective Date, the accordion feature more fully
described in Section 2.17 of the Loan Agreement shall be increased from One
Hundred Million Dollars ($100,000,000) to One Hundred Fifty Million Dollars
($150,000,000), so that, should the accordion feature be fully exercised in
accordance with the provisions of Section 2.17 of the Loan Agreement, the
Maximum Commitment Amount may be increased to (but not above) a maximum
aggregate amount of Five Hundred Million Dollars ($500,000,000), subject to the
satisfaction of all of the terms and conditions specified in Section 2.17 of the
Loan Agreement and any other applicable provisions thereof.
 
4.         New Lenders. On the Effective Date, Citibank, N.A. shall be added as
a new Lender under the Loan Agreement ("New Lender"), and Compass Bank (the
"Exiting Lender") shall be repaid the sums owing to it currently by the Borrower
under the Loan Agreement and other Loan Documents, and shall cease to be a
Lender under the Loan Agreement and other Loan Documents. By their execution of
this Modification Agreement, the New Lender (as well as the existing Lenders)
shall be deemed to have agreed to and be bound by all obligations and agreements
applicable to the "Lenders" under the Loan Agreement, and other Loan Documents,
as modified by this Modification Agreement, as if they had executed both the
original Loan Agreement and other Loan Documents and this Modification
Agreement. The Commitment of the New Lender (as well as the modified Commitments
of the existing Lenders that shall remain Lenders under the Loan Agreement
following the Effective Date) shall be as set forth in the new Schedule 1.1
attached to this Modification Agreement, effective as of the Effective Date.
 
5.        New Definitions. The "Definitions" section of the Loan Agreement is
hereby amended by adding the following definitions, in appropriate alphabetical
order:
 
"Core Markets":   Shall mean the State of California and the metropolitan area
of Seattle, Washington.
 
"Delayed Draw Availability Period": Means the period from the Effective Date (as
defined in the Modification Agreement) through December 31, 2012.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Modification Agreement": Means that certain Modification Agreement dated as of
July 30,  2012  executed  by and among  Borrower,  Administrative  Agent and the
Lenders.
 
"New Fee Letter":  Means that certain letter dated as of July 30, 2012 executed
by and among Borrower, Administrative Agent, and U.S. Bank and Wells Fargo Bank,
as the joint Lead Arrangers.  From and after the Effective Date of the
Modification Agreement, as used in the Loan Documents,  the term "Fee Letter"
shall mean the New Fee Letter.
 
6.        Existing Definitions.
 
(a)        The definition of "Applicable Committed Loan Margin" contained in the
"Definitions" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
 
"Applicable Committed Loan Margin means the Applicable LIBOR Committed Loan
Margin or the Applicable Reference Rate Committed Loan Margin determined from
the following pricing grid based on the current published or private ratings of
Guarantor's  senior unsecured long term debt, as provided below:
 
TIER
 
GUARANTOR'S SENIOR
UNSECURED LONG
TERM DEBT RATING
 
APPLICABLE LIBOR
COMMITTED LOAN
MARGIN
APPLICABLE
REFERENCE RATE
COMMITTED
LOAN MARGIN
I
A- and/or A3 or better
1.10%
.10%
II
BBB+ and/or Baal
1.20%
.20%
Ill
BBB and/or Baa2
1.30%
.30%
IV
BBB- and/or Baa3
1.70%
.70%
v
Less than BBB- and/or Baa3
2.25%
1.25%

 
Borrower shall provide to Administrative Agent written evidence of the current
rating or ratings on Guarantor's senior unsecured long term debt by any of
Moody's, S&P and/or Fitch, if such rating agency has provided to Guarantor a
rating on such senior unsecured long term debt, which evidence shall be
reasonably acceptable to Administrative  Agent; provided, that, at a minimum,
Guarantor must provide such a rating from either Moody's or S&P.  In the event
that Guarantor has a rating on its senior unsecured long term debt provided by
(a) both Moody's and S&P, (b) both Moody's and Fitch, (c) both S&P and Fitch, or
(d) each of Moody's, S&P and Fitch, and there is a difference in rating between
such rating agencies, the Applicable Committed Loan Margin shall be based on the
higher rating. Changes in the Applicable Committed Loan Margin shall become
effective on the first day following the date on which any of Moody's, S&P or
Fitch that has provided Guarantor a rating on Guarantor's senior unsecured long
term debt changes such rating.   Borrower shall notify Administrative Agent of
any such changes in Guarantor's senior unsecured long term debt pursuant to and
in accordance with Section 6.4(i); provided, however, that any increase in the
Applicable Committed Loan Margin that results from a change in the rating of
Guarantor's senior unsecured long term debt shall become effective  on the first
day following  the date on which the rating agency changes such rating, as
provided in the immediately preceding sentence, whether or not Borrower has
notified Administrative Agent of any such change. On the Closing Date, the
Applicable Committed Loan Margin shall be based on Tier III."
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)       The definition of "Capitalization Rate" contained in the "Definitions"
section of the Loan Agreement is hereby deleted in it's entirely and replaced
with the following:
 
"Capitalization Rate means (i) with respect to the properties which are located
in Core Markets:  (A) 6.00% from the Effective Date (as defined in the
Modification  Agreement) through November 15, 2014 and (B) 6.50% thereafter, and
(ii) with respect to the properties which are not located  in Core
Markets:   (A) 6.50%  from the Effective  Date through  November  15, 2014 and
(B) 6.75% thereafter."
 
(c)        The definition of "Maturity  Date" contained in the "Definitions"
section of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:


"Maturity Date August 1, 2017."
 
(d)       The definition of "Maximum Commitment Amount" contained in the
"Definitions" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
 
"Maximum Commitment Amount means, at any time, an amount equal to Three Hundred
Fifty Million Dollars ($350,000,000); provided, however, that from and after
November 15, 2016 through the Maturity Date, the Maximum Commitment Amount shall
be reduced to, and shall mean, the then total Outstanding Amount as of November
15, 2016 minus $200,000,000. The Maximum Commitment Amount shall be subject to
increase pursuant to, and on the terms and subject to the conditions set forth
in, Section 2.17."
 
7.        Further Modifications  to the Loan Agreement.   The Loan
Documents  are hereby further amended as follows:
 
(a)        Without limiting the requirements of Section 2.8.3 (Mandatory
Repayments) of the Loan Agreement, Borrower understands and agrees that since
the Maximum  Commitment Amount  shall  decrease  (as  set  forth  in the
definition  of  Maximum  Commitment  Amount)  on November 15, 2016, Borrower
shall be required to repay to Agent, for the benefit of Lenders, the amount by
which the Outstanding  Amount exceeds the Availability as of such date.
 
(b)        Notwithstanding  the titles or designations set forth in the existing
Loan Agreement, the following Lenders shall have the following titles under the
Loan Agreement and with respect to the Loan from and after the Effective
Date:   (i) U.S. Bank National  Association  shall remain as
Administrative  Agent, (ii) U.S. Bank National Association and Wells Fargo
Securities, LLC, shall be the joint "Lead Arrangers", and the "Joint Book
Runners"; and (iii) Wells Fargo Bank National Association, PNC Bank National
Association, Union Bank, N.A. and Bank of Montreal, shall be "Co-Documentation
Agents".
 
 
-5-

--------------------------------------------------------------------------------

 
 
(c)        Effective as of the Effective Date, Schedule 1.1 to the Loan
Agreement is hereby deleted, and the new Schedule 1.1 attached to this
Modification Agreement is hereby substituted in place thereof, and the new
Schedule 1.1 attached hereto shall, from and after the Effective Date, be the
governing Schedule for the Commitments  and the Pro Rata Shares of the Lenders
under the Loan Agreement and with respect to the Loan.
 
(d)       In order to properly reflect and evidence the new Commitments and Pro
Rata Shares of each of the Lenders under the Loan Agreement as modified by this
Modification Agreement, Borrower shall execute and deliver new Notes to each of
the Lenders in the amount of their new Commitments, substantially in the same
form of Note as previously executed by Borrower in connection with the existing
Loan Agreement, with such changes thereto as Agent shall reasonably require.
Following receipt of the new Notes, each of the superseded old Notes shall be
marked "cancelled" and returned to the Borrower.
 
(e)        Unused Fee.  To the extent that the Facility is not fully drawn
immediately following  the Effective Date (i.e.; to the extent that there is
less than $350,000,000 outstanding immediately following the closing of the
Modification Agreement), Borrower shall pay to Agent, for the prorata benefit of
the Lenders, in addition to all other fees set forth in the New Fee Letter, a
fee in an amount equal to 0.20% (twenty basis points) per annum of the average
daily unused (undisbursed) amount of the aggregate Commitments  of all the
Lenders, which shall accrue during the Delayed Draw Availability Period (and
such unused fee shall cease accruing following the end of the Delayed Draw
Availability  Period),  and shall be payable quarterly in arrears, as of the
first day of each calendar quarter.
 
(f)        The figure "$300,000,000" set forth in Section 2.17.1 of the Loan
Agreement is hereby deleted and in its place the figure "$500,000,000"  is
hereby inserted.
 
(g)        Section 8.1(k) of the Loan Agreement is hereby amended and restated
in its entirety to provide as follows:
 
"Borrower, Guarantor or a subsidiary of Borrower or Guarantor defaults (taking
into account applicable notice and cure periods, if any) in connection with any
credit such Person has with any holder of Indebtedness  of such  Person,  (i)
and such default  consists  of the failure to make a payment when due on one or
more obligations that are recourse to Borrower, Guarantor or a subsidiary of
Borrower or Guarantor whose outstanding principal amount exceeds $50,000,000
individually or in the aggregate and such default has not been waived by the
holder of such Indebtedness, or (ii) as a result of such default, one or more
obligations that are recourse to Borrower, Guarantor or a subsidiary  of
Borrower  or Guarantor  whose  outstanding  principal amount exceeds
$50,000,000  individually  or in the aggregate have been accelerated; or"

 
 
-6-

--------------------------------------------------------------------------------

 
 
(h)       No Other Modifications.  Except as expressly set forth in this
Agreement, the Loan Documents shall be and remain unmodified and in full force
and effect.
 
8.        General Release.   As further inducement  to Agent and Lenders to
enter into this Agreement, Borrower and Guarantor hereby release Agent and
Lenders as follows:
 
(a)        Borrower and Guarantor and their heirs, successors and assigns
(collectively, the "Releasing  Parties") do hereby release, acquit and forever
discharge Agent and Lenders of and from  any and  all
claims,  demands,  obligations,  liabilities,  indebtedness,  breaches  of
contract, breaches of duty or any relationship, acts, omissions, misfeasance,
malfeasance, cause or causes of action, debts, sums of money, accounts,
compensation, contracts, controversies, promises, damages, costs, losses and
expenses of every type, kind, nature, description, or character, whether known
or unknown, suspected or unsuspected, liquidated or unliquidated, each as though
fully set forth herein at length, which in any way, have, prior to the Effective
Date, arisen out of, are connected with or related to the Loan Documents, this
Agreement or any earlier and/or other agreement or document referred to therein
(collectively, the "Released  Claims").
 
(b)       The agreement of the Releasing Parties, as set forth in the preceding
subparagraph (a) shall inure to the benefit of the successors, assigns,
insurers, administrators, agents, employees, and representatives of Agent and
Lenders.
 
(c)        The Releasing Parties have read the foregoing release, fully
understand the legal consequences  thereof and have obtained  the advice  of
counsel  with respect  thereto.   The Releasing  Parties further  warrant  and
represent  that they are authorized  to make the foregoing release.
 
(d)        Each Releasing Party acknowledges that the foregoing release shall
extend to Released Claims which the Releasing Party does not know or suspect to
exist in Releasing Party's favor at the time of executing this Agreement,
regardless of whether such Released Claims, if known by such Releasing Party,
would have materially affected such Releasing Party's decision to enter into
this Agreement.  Each Releasing Party acknowledges that they are familiar with
Section 1542 of the Civil Code of the State of California which provides as
follows:
 
A general release does not extend to claims which the creditor  does not know or
suspect  to exist in his or her favor at the time of executing  the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.


Each Releasing Party waives and relinquishes any right or benefit which it has
or may have under Section 1542 of the Civil Code of the State of California and
any similar provision of the statutory or non-statutory law of any other
jurisdiction, to the full extent that it may lawfully waive all such rights and
benefits.  In connection with such waiver and relinquishment, each Releasing
Party acknowledges that it is aware that it or its attorneys or agents may
hereafter discover facts in addition to or different from those which it now
knows or believes to exist with respect to the subject matter of this Section. 7
or the other parties hereto, but that each Releasing Party intends hereby fully,
finally and forever to settle, waive and release all of the Released Claims,
known or unknown, suspected or unsuspected,  which now exist or may exist
hereafter between Releasing Parties and Agent and Lenders in connection  with
the Loan, except as otherwise  expressly  provided  in this Section 7.  This
foregoing  release shall be and remain in effect notwithstanding the discovery
or existence of any such additional or different facts.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(e)        Each Releasing Party warrants and represents  that it is the sole and
lawful owner of all right, title and interest in and to all of the respective
Released Claims released hereby and that it has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person or entity any such claim or any portion thereof.
 
(f)        This release is not to be construed and does not constitute  an
admission of liability  on the part of Agent  or Lenders.   This  release  shall
constitute  an absolute  bar to any Released Claim of any kind, whether such
claim is based on contract, tort, warranty, mistake or any other theory, whether
legal, statutory or equitable.  The Releasing Parties specifically agree that
any attempt to assert a claim barred hereby shall subject each of them to the
provisions of applicable law setting forth the remedies for the bringing of
groundless, frivolous or baseless claims or causes of action.
 

___________ ___________ Borrower's Initials Guarantor's Initials

 
9.         Conditions Precedent. Before this Agreement becomes effective and any
party becomes obligated under it, all of the following conditions shall have
been satisfied in a manner acceptable to Agent in the exercise of Agent's sole
judgment (except as waived or reserved by Agent in writing):
 
(a)        Agent shall have received fully executed originals of this Agreement,
the new Notes for each Lender (as specified in Section 7(d) above of this
Agreement),  the New Fee Letter and any other documents  which Agent may
reasonably require or request in accordance with this Agreement  or the other
Loan Documents  (including, without limitation,  pertaining to the Patriot Act).
 
(b)        Guarantor shall have executed and delivered to Agent the attached
Consent of Guarantor.


(c)        Borrower shall have paid to Agent all fees set forth in the New Fee
Letter.
 
(d)        Agent  and  Lenders  shall  have  received  reimbursement,
in  immediately available funds, of all reasonable actual, out-of-pocket  costs
and expenses incurred by Agent and Lenders  in connection  with the Loan or this
Agreement,  including  the  legal fees, charges  and expenses of Agent's counsel
(determined on the basis of such counsel's generally applicable rates, which may
be higher than the rates such counsel charges Agent in certain matters).
 
 
-8-

--------------------------------------------------------------------------------

 
 
(e)        Agent shall have received all documents evidencing the formation,
organization and valid existence of the Borrower and Guarantor (to the extent
such documents have been amended or modified since the original Closing Date)
and the authorization for the execution, delivery, and performance of
the  Agreement.
 
(f)        No change shall have occurred in the financial condition of Borrower
or Guarantor, which would have, in Agent's sole judgment, a material adverse
effect on Borrower's or Guarantor's ability to repay the Loan or otherwise
perform its obligations under the Loan Documents.
 
(g)       Agent shall have received from in-house counsel for Borrower an
opinion as to Borrower's power and authority to execute, deliver and perform
this Agreement, in form and substance acceptable to Agent.
 
(h)       Borrower's representations and warranties set forth in Section 10
below are true and correct in all respects.
 
(i)        The conditions precedent shall have been satisfied prior to August
10, 2012 unless waived or reserved by Agent in writing.
 
(j)       Each of the Lenders shall have received credit approval from the
appropriate credit committee or other authority within that Lender as to its
Commitment and performance of its obligations under the Loan Agreement and other
Loan Documents, as modified by this Agreement.


10.      Borrower's Representations and Warranties.  Borrower represents and
warrants to Agent and Lenders as follows:
 
(a)        Loan Documents.  Except as previously disclosed to Agent in writing,
all representations and warranties made and given by Borrower in the Loan
Documents are true, accurate and correct in all material respects. Borrower is
in compliance with all covenants, terms and conditions in effect and as required
under the Loan Documents (as modified by this Agreement).
 
(b)       No Default. No Event of Default has occurred and is continuing, and no
event has occurred and is continuing which, with notice or the passage of time
or both, would be an Event of Default.
 
(c)        Borrowing Entity. Borrower is a limited partnership which is duly
organized, validly existing and in good standing under the laws of the State of
California and is duly qualified to conduct business, and is in good standing,
in the State of California and, to the extent legally required, in each other
state in which it conducts business. Except as previously disclosed in writing
by Borrower to Agent, there have been no changes in the organization,
composition, ownership structure or formation documents of Borrower since the
Closing Date.  Borrower's execution and delivery of this Agreement and the
continued performance by Borrower of its obligations under the Loan Documents to
which it is a party have been duly authorized by all necessary action on the
part of Borrower and any other required parties. This Agreement has been duly
executed and delivered by Borrower and is the binding obligation of Borrower,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors' rights.
 
 
-9-

--------------------------------------------------------------------------------

 
 


11.      Incorporation.  This Agreement shall form a part of each Loan Document,
and all references to a given Loan Document shall mean that document as modified
pursuant to this Agreement.   For purposes of this Agreement, the
"Effective Date" shall be the date that Agent notifies Borrower that all of the
conditions precedent set forth in Section 9 hereof have been satisfied in a
manner acceptable to Agent in the exercise of Agent's sole judgment, or waived
or reserved by Agent in writing.
 
12.      No Prejudice; Reservation of Rights.   Except as expressly set forth
herein, this Agreement shall not prejudice any rights or remedies of Agent or
Lenders under the Loan Documents.  Agent and Lenders reserve, without
limitation, all rights which it has against any endorser of the Note.
 
13.      No Impairment. Except as specifically hereby amended, the Loan
Documents shall each remain unaffected by this Agreement and all such documents
shall remain in full force and effect.
 
14.      Integration.  The Loan Documents, including this Agreement: (a)
integrate all the terms and conditions mentioned in or incidental to the Loan
Documents; (b) supersede all oral negotiations and prior and other writings with
respect to their subject matter; and (c) are intended by the parties as the
final expression of the agreement with respect to the terms and conditions set
forth in those documents and as the complete and exclusive statement of the
terms agreed to by the parties. If there is any conflict between the terms,
conditions and provisions of this Agreement and those of any other agreement or
instrument in effect as of the Effective Date, including any of the other Loan
Documents, the terms, conditions and provisions of this Agreement shall prevail.
 
15.      Miscellaneous.  This Agreement and any attached consents or exhibits
requiring signatures may be executed in counterparts, and all counterparts shall
constitute but one and the same document. If any court of competent jurisdiction
determines any provision of this Agreement or any of the other Loan Documents to
be invalid, illegal or unenforceable, that portion shall be deemed severed from
the rest, which shall remain in full force and effect as though the invalid,
illegal or unenforceable portion had never been a part of the Loan
Documents.  This Agreement shall be governed by the laws of the State of
California, without regard to the choice of law rules of that State.  As used
here, the word "include(s)" means "includes(s), without limitation," and the
word "including" means "including, but not limited to."
 
[Signatures on following page]
 
 
-10-

--------------------------------------------------------------------------------

 



  Borrower:           ESSEX PORTFOLIO, L.P.,     a California limited
partnership          
 
By: ESSEX PROPERTY TRUST, INC.,       a Maryland corporation, its general
partner               By: /s/ Mark J. Mikl         Name :  Mark J. Mikl        
Title:  Senior Vice President                 925 East Meadow Drive     Palo
Alto, CA 94303     Attn: 
Mark J. Mikl (facsimile: (650) 843-1514)
Jorden E. Ritter (facsimile:  (650) 858-1372)
Michael T. Dance (facsimile: (650) 858-0139)
Internet Website: www.essexpropertytrust.com
 

 

Agent:  
U.S. BANK NATIONAL  ASSOCIATION,
as Administrative  Agent     By:       
Jeffrey G. Hoppen, Senior Vice President
 



[Signatures Continue on the Next Page]
 
[Signature  Page to Term Loan Agreement]
 
 
S-1

--------------------------------------------------------------------------------

 
 

  Borrower:           ESSEX PORTFOLIO, L.P.,     a California limited
partnership          
 
By: ESSEX PROPERTY TRUST, INC.,       a Maryland corporation, its general
partner               By:           Name :           Title:                  
925 East Meadow Drive     Palo Alto, CA 94303     Attn: 
Mark J. Mikl (facsimile: (650) 843-1514)
Jorden E. Ritter (facsimile:  (650) 858-1372)
Michael T. Dance (facsimile: (650) 858-0139)
Internet Website: www.essexpropertytrust.com
 

 

Agent:  
U.S. BANK NATIONAL  ASSOCIATION,
as Administrative  Agent     By:   /s/ Jeffrey G. Hoppen    
Jeffrey G. Hoppen, Senior Vice President
 



[Signatures Continue on the Next Page]
 
[Signature  Page to Term Loan Agreement]
 
 
S-1

--------------------------------------------------------------------------------

 
 

Lenders:  
U.S. BANK NATIONAL  ASSOCIATION,
as Lender
    By:   /s/ Jeffrey G. Hoppen    
Jeffrey G. Hoppen, Senior Vice President
 

 
[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-2

--------------------------------------------------------------------------------

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
    By:   /s/ Carl Skanderup     Carl Skanderup, Vice President  


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-3

--------------------------------------------------------------------------------

 
 
UNION BANK, N.A.,
as Lender
    By:   /s/ Thomas E. Little    
Thomas E. Little, Vice President
 


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-4

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION,
as Lender
    By:   /s/ Nicolas Zitelli    
Nicolas Zitelli,
   
Vice President
 


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-5

--------------------------------------------------------------------------------

 
 
BANK OF MONTREAL,
as Lender
    By:   /s/ Aaron Lanski    
Aaron Lanski,
   
Managing Director
 


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-6

--------------------------------------------------------------------------------

 
 
BANK OF THE WEST,
as Lender
    By:   /s/ Lynn Foster    
Lynn Foster, Senior Vice President
        By:       
Name:
     
Title:
   


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-7

--------------------------------------------------------------------------------

 
 
BANK OF THE WEST,
as Lender
      By:       
Name:
     
Title:
            By:  Ben Arroyo    
Name:
Ben Arroyo    
Title:
Vice President  


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-7

--------------------------------------------------------------------------------

 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Karen K. Kokame    
Karen K. Kokame
   
Vice President
 


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]

 
S-8

--------------------------------------------------------------------------------

 
 
KEYBANK NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Jason R. Weaver    
Jason R. Weaver, Senior Vice President
 


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-9

--------------------------------------------------------------------------------

 
 
CAPITAL ONE, N.A.,
as Lender
      By:  /s/  Frederick H. Denecke    
Frederick H. Denecke, Vice President
 


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-10

--------------------------------------------------------------------------------

 
 
CITIBANK, N.A.,
as Lender
      By:   /s/ Michael Chlopak    
Michael Chlopak, Vice President
 


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-11

--------------------------------------------------------------------------------

 
 
COMERICA BANK,
a Texas banking association,
as Lender
      By:   /s/ Sam F. Meehan    
Sam F. Meehan, Vice President
 


[Signatures Continue on the Next Page]
 
[Signature Page to Term Loan Agreement]
 
 
S-12

--------------------------------------------------------------------------------

 
 
CONSENT OF GUARANTOR
 
The undersigned, having read and understood the foregoing Modification Agreement
("Agreement"), hereby (i) consents to all of the terms, conditions and
provisions of the Agreement and the transactions contemplated by the Agreement,
including, but not limited to, Sections 2 through  8,  inclusive,  thereof, (ii)
agrees that the Agreement does not terminate any of the
obligations  of  the  undersigned to  Agent and  Lenders under the Guaranty,
(iii) reaffirms its obligations under the Guaranty in light of the Agreement
(including, but not limited to, Sections 2 through 8, inclusive, thereof), and
(iv) acknowledges and agrees that the total principal amount available to be
borrowed by Borrower under the Loan Agreement and the Note has been increased to
$350,000,000 (with possible further increases to $500,000,000) and acknowledges
and agrees that the Guaranty shall cover and guarantee the repayment of all such
increased sums. The undersigned, having reread the Guaranty and with advice of
its own counsel, hereby reaffirm and restate all waivers, authorizations,
agreements and understandings set forth in the Guaranty, as though set forth in
full herein.  Capitalized terms used in this consent but not otherwise defined
shall have the meanings ascribed to such terms in the Agreement.
 
Dated as of July 30, 2012.
           
"Guarantor"
          ESSEX PROPERTY TRUST, INC.,     a Maryland corporation            
By:   /s/ Mark J. Mikl     Name :  Mark J. Mikl     Title : Senior Vice
President  


CONSENT
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE  1.1
 
LENDERS  NAMES, COMMITMENTS AND PRO RATA SHARES
 
LENDER
 
TERM
COMMITMENT
   
PRO RATA
SHARE
 
US Bank National Association
  $ 53,500,000.00       15.285714285714 %
Wells Fargo Bank, National Association
  $ 48,500,000.00       13.857142857143 %
Union Bank, N.A.
  $ 46,000,000.00       13.142857142857 %
PNC Bank, National Association
  $ 46,000,000.00       13.142857142857 %
Bank of Montreal
  $ 36,000,000.00       10.285714285714 %
Bank ofthe West
  $ 25,000,000.00       7.142857142857 %
HSBC Bank USA, N.A.
  $ 25,000,000.00       7.142857142857 %
KeyBank National Association
  $ 25,000,000.00       7.142857142857 %
Capital One, N.A.
  $ 20,000,000.00       5.714285714286 %
Citibank, N.A.
  $ 15,000,000.00       4.285714285714 %
Comerica Bank
  $ 10,000,000.00       2.857142857143 %
TOTAL
  $ 350,000,000.00       100.000000000000 %

 
 
SCHEDULE 1.1

--------------------------------------------------------------------------------